                                                 shouTHE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0211-JCC
10                              Plaintiff,                   ORDER
11          v.

12   ALEKSANDR PAVOLVSKIY,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to continue trial
16   (Dkt. No. 29). Defendant has filed a speedy trial waiver up to and including April 20, 2020. (Dkt.
17   No. 30.) Having considered the motion, the speedy trial waiver, and the relevant record, the
18   Court hereby FINDS that:
19      1. Taking into account the exercise of due diligence, a failure to grant a continuance would
20          deny defense counsel the reasonable time necessary for effective preparation, due to
21          counsel’s need for more time to review the evidence, consider possible defenses, and
22          gather evidence material to the defense as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
23      2. Failure to grant a continuance would likely result in a miscarriage of justice as set forth in
24          18 U.S.C. § 3161(h)(7)(B)(i);
25      3. The additional time requested is a reasonable period of delay, as defense counsel has
26          requested more time to prepare for trial, to investigate the matter, to gather evidence


     ORDER
     CR19-0211-JCC
     PAGE - 1
 1          material to the defense, and to consider possible defenses;

 2      4. The ends of justice will best be served by a continuance, and the ends of justice outweigh

 3          the best interests of the public and Defendants in any speedier trial as set forth in 18

 4          U.S.C. § 3161(h)(7)(A); and

 5      5. The additional time requested between the current trial date of December 16, 2019, and

 6          the new trial date is necessary to provide defense counsel time to prepare for trial

 7          considering counsel’s schedule and all of the facts set forth above.

 8          For the foregoing reasons, Defendant’s motion to continue the trial date and pretrial
 9   motions deadline (Dkt. No. 29) is GRANTED. The trial date is hereby CONTINUED from
10   December 16, 2019, to April 6, 2020, at 9:30 a.m. The time between the date this order is issued
11   and the new trial date is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C. §
12   3161(h)(7)(A). Any pretrial motions shall be filed no later than March 9, 2020.
13          DATED this 6th day of December 2019.




                                                           A
14

15

16
                                                           John C. Coughenour
17                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0211-JCC
     PAGE - 2
